DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I directed to claims 1-19 in the reply filed on 03 May 2021 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement filed 12 March 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In particular, the non-patent literature publications listed under Cite Nos. 1-10 of information disclosure statement filed 12 March 2021 have not been considered as a legible copy of each non-patent literature publication was not provided.

Claim Objections
Claims 1, 8, 14, and 19 are objected to because of the following informalities:  
Claim 1 recites “the graded interlayer” in lines 8, 11, 19 and 21 when referencing the grading interlayer defined in line 4 of claim 1. Recitations of “the graded interlayer” should be corrected to recite “the grading interlayer” for consistency.  
Claim 8 recites “the graded interlayer” when referencing the grading interlayer defined in line 4 of claim 1. Recitations of “the graded interlayer” should be corrected to recite “the grading interlayer” for consistency.
Claim 14 recites “the graded interlayer” when referencing the grading interlayer defined in line 4 of claim 1. Recitations of “the graded interlayer” should be corrected to recite “the grading interlayer” for consistency.
Claim 19 recites “the graded interlayer” in lines 6-7, 9, and 17 when referencing the grading interlayer defined in lines 2-3 of claim 19. Recitations of “the graded interlayer” should be corrected to recite “the grading interlayer” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 recites the term “lattice mismatched” in line 6, but the scope of this term cannot be properly determined. 
Applicant’s instant specification at paragraph [31] on Pages 13-14 recites: 
“[31] In that connection, it should be noted that there is no strict definition of what is understood to mean two adjacent layers are "lattice matched" or "lattice mismatched". For purposes in this disclosure, "lattice mismatched" refers to two adjacently disposed materials or layers (with thicknesses of greater than 100 run) having in-plane lattice constants of the materials in their fully relaxed state differing from one another by less than 0.02% in lattice constant. (Applicant notes that this definition is considerably more stringent than that proposed, for example, in U.S. Patent No. 8,962,993, which suggests less than 0.6% lattice constant difference as defining "lattice mismatched" layers).” 
Applicant’s instant specification at paragraph [126] on Page 33 recites:
“[126] "Lattice mismatched" refers to two adjacently disposed materials or layers (with thicknesses of greater than 100 nm) having in - plane lattice constants of the materials in their fully relaxed state differing from one another by less than 0.02% in lattice constant. (Applicant expressly adopts this definition for the purpose of this disclosure, and notes that this definition is considerably more stringent than that proposed, for example, in U.S. Patent No. 8,962,993, which suggests less than 0.6% lattice constant difference).”  
However, the noted definition in U.S. Patent No. 8,962,993 is for layers being “substantially lattice matched” (See Column 3 Lines 15-25 of the cited ‘993 patent). As it appears as if applicant is attempting to redefine the term “lattice mismatched” to mean “lattice matched” or “substantially lattice matched” as the definition appears to include 
Claim 1 also recites “a plurality of N step-graded sublayers (where N is an integer and 2 < N < 10)” in lines 13-14 where it’s not clear if the recitations within parentheses are required limitations within the claim or optional. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Claim 1 recites “each sublayer is fully relaxed (i.e. not in tension or compression)” in line 16 but it’s not clear if the recitations within parentheses are required limitations within the claim or optional. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Claim 1 recites “having an out-of-plane different from the in-plane lattice constant” in lines 19-20 but it’s not clear what an out-of-plane in this recitation is referencing (an out of plane what?) and further it’s not clear which “in-plane lattice constant” is being referenced by this recitation as claim 1 recites an in-plane lattice constant for the uppermost sublayer of the graded interlayer and one for the first wafer bowing inhibition layer. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Claim 1 recites “the in-plane lattice parameter throughout its thickness” of the graded interlayer in lines 12-13, it’s not clear if this recited in-plane lattice parameter is referring to the lattice constants of the sublayers forming the graded interlayer recited in 
Claims 2-18 are also rendered indefinite by depending from indefinite claim 1.

Claim 12 recites “A method as defined in claim 1, wherein the bowing of the wafer from the center of the wafer to the edge is less than 120 microns in the worst-case direction, and less than 50 microns in the best-case direction” but claim 1 from which claim 12 depends does not explicitly recite “a wafer” and as such, it’s not clear what wafer is being referenced by claim 12. Furthermore, although wafers inherently have at least one edge, they do not necessarily only have one edge and can have a plurality of edges depending on their shape. As such, it’s not clear which edge of the wafer is being referenced by the recitation of “the edge”. As such, the scope of claim 12 cannot be determined and is rendered indefinite.

Claim 18 recites “A method as defined in claim 1, wherein the grading interlayer is compositionally step- graded with between one and four steps” but as claim 1 recites the grading interlayer has “a plurality of N step-graded sublayers (where N is an integer and 2 < N < 10)” the range of claim 18 of “between one and four steps” appears to be improperly broadening the scope of claim 1 if claim 1 is claiming the number of steps is an integer N where 2 < N < 10 as the grading interlayer claimed in claim 18 can have 2 steps. Furthermore, it’s not clear if the range “between one and four steps” in claim 18 is inclusive or exclusive of the endpoints “one” and “four”. As such, the scope of claim 18 cannot be determined and is rendered indefinite.


Allowable Subject Matter
Claims 1-19 would most likely be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record of Guter et al (US 2016/0380142) discloses a method of manufacturing a multijunction solar cell comprising forming a growth substrate with a first solar subcell (Figs. 1a, 3 see: second subcell SC2) a grading interlayer (Figs. 1a, 3 see: metamorphic buffer MP1) over the growth substrate and growing a plurality of subcells including a second subcell lattice mismatched with respect to the growth substrate (Figs. 1a, 3 see: first subcell SC1) and at least a third subcell disposed over the second subcell (Fig. 3 see: subcells SC3 and SC4). Guter teaches the grading interlayer (metamorphic buffer MP1) includes a plurality of sublayers (MPA1-MPA4, paras [0038]-[0041]) with in plane lattice constants that incrementally increase and teaches a first wafer bowing inhibition layer (Fig. 1a see: compensation layer KOM1, paras [0016]-[0017]) directly over the uppermost sublayer of the grading interlayer (MPA4) and Guter teaches the first wafer bowing inhibition layer can have a thickness at least twice that of each of the sublayers of the graded interlayer (paras [0017]-[0020] see: compensation layer can have a thickness greater than 150 nm but less than 1 µm) and Guter teaches growing a second wafer bowing inhibition layer directly over the first 
Guter differs from the invention of claim 1 in that Guter does not teach the first wafer bowing inhibition layer having an in-plane lattice constant greater than the in-plane lattice constant of the uppermost  sublayer of the graded interlayer (paras [0039]-[0040]see Figs. 1b-1c), and the lattice constant of the uppermost sublayer of the graded interlayer is either designed to match that of the first wafer bowing inhibition layer and next adjacent sublayer (para [0040], Fig. 1c see: in-plane lattice constants AC1L=A1L=MPA4L=MPA3L) or the lattice constant of the uppermost sublayer of the graded interlayer is designed to overshoot the lattice constant of the second subcell and thus the graded interlayer does not lattice match to the second subcell on the other side paras [0038]-[0039] see Fig. 1b). Furthermore, the overshoot layer is under compressive stress (para [0038]) and thus not “fully relaxed” as claimed in claim 1 and required by dependent claims 2-18.
Applicant’s instant invention differs in that applicant is effectively growing a thicker “overshoot” layer to function as a first wafer bowing inhibition layer.
The prior art of record of Dimroth et al (US 2015/0325711) teaches growing fully relaxed graded interlayers for multijunction solar cells (See Fig. 3A) with an excess layer grown overtop functioning as an “overshoot layer” and another layer functioning as a lattice-adapted layer to lattice match to the second solar subcell. The excess layer of Dimroth and lattice-adapted layers of Dimroth could be considered as performing the same functions as the claimed first wafer bowing inhibition layer and second wafer bowing inhibition layer respectively, but Dimroth does not explicitly disclose a thickness 
The prior art of Fuhrmann et al (US 2016/0133775) teaches methods of growing graded interlayers for multijunction solar cells and teaches growing the last two layers of the graded interlayer thicker than the preceding layers (Fig. 3a and para [0051]) but Fuhrmann otherwise does not teach the last two layers of the graded interlayer are designed as a first wafer bowing inhibition layer and a second wafer bowing inhibition layer respectively.

Claim 19 recites substantially the same limitations as claim 1 with the exception that the first wafer bowing inhibition layer has an in-plane lattice constant equal to the in-plane lattice constant of the uppermost sublayer of the grading interlayer and the second wafer bowing inhibition layer having a different set of constituent elements than the directly adjacent layers above such layer and below such layer and being partially relaxed (i.e., in tension or compression), the second wafer bowing inhibition layer directly over the first wafer bowing inhibition layer having an aluminum content in excess of 50% by mole fraction of the constituent material of the second wafer bowing inhibition layer.
Guter teaches the lattice constant of the uppermost sublayer of the graded interlayer can be designed to match that of the first wafer bowing inhibition layer and next adjacent sublayer (para [0040], Fig. 1c see: in-plane lattice constants 
Fuhrmann and Dimroth do not make up for these deficiencies of Guter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726